Name: Commission Regulation (EC) No 1159/2003 of 30 June 2003 laying down detailed rules of application for the 2003/04, 2004/05 and 2005/06 marketing years for the import of cane sugar under certain tariff quotas and preferential agreements and amending Regulations (EC) No 1464/95 and (EC) No 779/96
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  tariff policy;  trade;  marketing
 Date Published: nan

 Important legal notice|32003R1159Commission Regulation (EC) No 1159/2003 of 30 June 2003 laying down detailed rules of application for the 2003/04, 2004/05 and 2005/06 marketing years for the import of cane sugar under certain tariff quotas and preferential agreements and amending Regulations (EC) No 1464/95 and (EC) No 779/96 Official Journal L 162 , 01/07/2003 P. 0025 - 0034Commission Regulation (EC) No 1159/2003of 30 June 2003laying down detailed rules of application for the 2003/04, 2004/05 and 2005/06 marketing years for the import of cane sugar under certain tariff quotas and preferential agreements and amending Regulations (EC) No 1464/95 and (EC) No 779/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular Article 22(2), Article 26(1), Article 38(6), Article 39(6), and the second paragraph of Article 41 thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations(3), and in particular Article 1 thereof,Whereas:(1) Under Article 1(1) of Protocol 3 on ACP sugar (hereinafter referred to as the ACP Protocol) attached to Annex V to the ACP-EC Partnership Agreement signed in Cotonou on 23 June 2000(4) (hereinafter referred to as the ACP-EC Partnership Agreement), and Article 1(1) of the Agreement between the European Economic Community and the Republic of India on cane sugar(5) (hereinafter referred to as the Agreement with India), the Community undertakes to purchase and import, at guaranteed prices, specific quantities of cane sugar which originate in the ACP States and India respectively and which those States undertake to deliver to it.(2) Article 39(1) of Regulation (EC) No 1260/2001 provides that during the 2001/02 to 2005/06 marketing years, in order to ensure adequate supplies to Community refineries, a special reduced rate of duty will be levied on imports of raw cane sugar originating in States with which the Community has concluded supply agreements on preferential terms. For the moment such agreements have been concluded, by Council Decision 2001/870/EC(6), with the African, Caribbean and Pacific States (ACP countries) which are parties to the ACP Protocol on the one hand and with India on the other.(3) In the wake of the accession of Austria, Finland and Sweden, and in the context of the conclusion of the negotiations under Article XXIV of the General Agreement on Tariffs and Trade (GATT), the Community undertook to import from third countries, from 1 January 1996, a quantity of raw cane sugar for refining, at a rate of duty of EUR 98 per tonne.(4) Experience gained in applying Commission Regulation (EEC) No 2782/76 of 17 November 1976 laying down detailed implementing rules for the importation of preferential sugar(7), as last amended by Regulation (EC) No 2665/98(8), Commission Regulation (EC) No 2513/2001 of 20 December 2001 laying down detailed rules of application for the import of raw cane sugar for refining under preferential agreements on tariff quotas(9) and Commission Regulation (EC) No 1507/96 of 29 July 1996 opening and providing for the administration of certain tariff import quotas for the supply of raw cane sugar to Community refineries(10), as last amended by Regulation (EC) No 1250/97(11), show that it is appropriate to adopt common detailed rules for the opening and administration of imports under the quotas or agreements in question. Those Regulations should therefore be repealed and replaced by a single act.(5) The general rules relating to import licences, laid down by Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(12), as last amended by Regulation (EC) No 325/2003(13), and the special rules applicable to the sugar sector laid down by Commission Regulation (EC) No 1464/95(14), as last amended by Regulation (EC) No 995/2002(15), must apply. In order to facilitate the management of imports under this Regulation and ensure that the annual limits are observed, detailed rules should be laid down relating to import licences for raw sugar, expressed as white sugar equivalent.(6) Since the Council, when fixing the overall tariff quotas referred to in Article 39 of Regulation (EC) No 1260/2001 and Article 1 of Regulation (EC) No 1095/96, made no provision for an overrun of those quantities, the full rate of duty under the common customs tariff must apply to all the quantities, converted into white sugar equivalent, imported over and above those shown on the import licence. In order to prevent excessive imports into the Community of raw sugar from the least developed countries, provisions should be adopted to ensure that the quantities of sugar imported are in fact imported and refined before the end of the marketing year concerned or before a date set by the Member State.(7) In view of the maximum refining needs set for each Member State and the need to ensure the best possible monitoring of the allocation of quantities of raw sugar to be imported, provision should be made for import licences to be issued and transferred only to refiners in respect of imports under the tariff quotas referred to in Article 39 of Regulation (EC) No 1260/2001 and Article 1 of Regulation (EC) No 1095/96.(8) Given that unforeseeable delays may occur between the loading of a consignment of sugar and its delivery, a certain tolerance should be permitted to take account of such delays. In addition, in the case of the preferential sugar referred to in Article 35 of Regulation (EC) No 1260/2001, covered according to the agreements concerned by delivery obligations and not by tariff quotas, provision should be made, in accordance with current trade practices, for a certain tolerance which will apply to the total quantities delivered during a delivery period and on the date of commencement of that period.(9) Article 7 of the ACP Protocol, and Article 7 of the Agreement with India lay down provisions which apply where a State fails to deliver its agreed quantity during a delivery period. In order to apply those provisions, methods need to be determined for establishing the delivery date of a consignment of preferential sugar.(10) The provisions relating to proof of origin contained in Article 14 of Protocol 1 attached to Annex V to the ACP-EC Partnership Agreement and Article 47 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(16), as last amended by Regulation (EC) No 444/2002(17), will apply, as appropriate, to show compliance with the provisions laid down in those regulations regarding the origin of products imported under this Regulation.(11) In order to respect traditional patterns of imports of quantities covered by the tariff quota provided for in Article 1 of Regulation (EC) 1095/96 steps should be taken, in the light of experience gained during the period of application of Regulation (EC) No 1057/96, to allocate the quota of 85463 tonnes among countries of origin from 1 July 2003 using the same distribution key.(12) To ensure efficient management of preferential imports under this Regulation, measures need to be adopted making it possible for the Member States to keep records of the relevant data, and to report them to the Commission.(13) The provisions of this Regulation as regards the granting and management of import licences for ACP-India preferential sugar replace those laid down in Article 8(1) of Commission Regulation (EC) No 779/96(18), as amended by Regulation (EC) No 995/2002, and Article 7(1) of Regulation (EC) No 1464/95. Those paragraphs must therefore be deleted, and the Regulations in question must be amended accordingly.(14) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:TITLE I GENERAL PROVISIONSArticle 1This Regulation lays down detailed rules of application for the 2003/04, 2004/05 and 2005/06 marketing years for imports of cane sugar covered by tariff quotas or preferential agreements referred to in:(a) Article 35 of Regulation (EC) No 1260/2001;(b) Article 39 of Regulation (EC) No 1260/2001;(c) Article 1 of Regulation (EC) No 1095/96.Article 2For the purposes of this Regulation:(a) "refiner" means any person bringing in imports for the purpose of supplying a refinery within the meaning of the fourth subparagraph of Article 7(4) of Regulation (EC) No 1260/2001;(b) "ACP-India preferential sugar" means the cane sugar referred to in Article 35(1) of Regulation (EC) No 1260/2001;(c) "special preferential sugar" means the raw cane sugar referred to in Article 39(1) of Regulation (EC) No 1260/2001;(d) "CXL concessions sugar" means the raw cane sugar shown in Schedule CXL (European Communities) referred to in Article 1(1) of Regulation (EC) No 1095/96;(e) "ACP Protocol" means Protocol 3 on ACP sugar in Annex V to the ACP-EC Partnership Agreement;(f) "Agreement with India" means the Agreement between the Community and India on cane sugar;(g) "delivery period" means the period defined in the context of commitments regarding ACP-India preferential sugar;(h) "consignment" means a quantity of sugar on a specified vessel which is actually unloaded at a European port determined by the Community;(i) "tel quel" weight means the weight of the sugar in the natural state;(j) "the degree of polarisation shown" means the actual polarimetric reading of the raw sugar imported, verified where necessary by the competent national authorities using the polarimetric method, and expressed in degrees to six decimal places.Article 3Imports under the agreements or quota arrangements referred to in Article 1 shall be subject to the presentation of an import licence issued in accordance with Regulations (EC) No 1291/2000 and (EC) No 1464/95, subject to this Regulation.Article 41. Import licence applications shall be presented to the competent body in the importing Member State concerned.Licences may be issued only within the limits of the delivery obligations referred to in Article 9 and the quotas referred to in Articles 16 and 22.2. The security for the licences shall be EUR 0,30 per 100 kg of the quantity of sugar shown in box 17 of the licence.3. The period during which import licence applications may be presented shall start three weeks before the first day of the marketing year concerned.Notwithstanding the first subparagraph, where the limit on the quantity of ACP-India preferential sugar that must be delivered in a given delivery period is reached in relation to one of the exporting countries, the period during which import licence applications for the subsequent delivery period may be presented in relation to that country shall start six weeks before the first day of the marketing year concerned. Such import licences shall be valid from their date of issue within the meaning of Article 23(1) of Regulation (EC) No 1291/2000.4. Import licences issued following applications presented during the period referred to in the first subparagraph of paragraph 3 shall be valid from their date of issue within the meaning of Article 23(1) of Regulation (EC) No 1291/2000, or from the date of commencement of the marketing year concerned where it is later. Import licences issued following applications presented during the period referred to in the second subparagraph of paragraph 3 shall be valid from their date of issue within the meaning of Article 23(1) of Regulation (EC) No 1291/2000. Licences shall be valid to the end of the third following month in the case of ACP-India preferential sugar, or to the end of the marketing year for which they are issued in the case of special preferential sugar and CXL concessions sugar.Article 51. Import licence applications may be presented each week from Monday to Friday. On the first working day of the following week Member States shall communicate to the Commission of the quantities of white sugar or raw sugar, where necessary expressed as white sugar equivalent, for which import licence applications have been presented during the preceding week, giving the marketing year concerned together with the quantities for each country of origin.2. Unless there are objections on the part of the Commission licences shall be issued on the fourth working day following the date of communication referred to in paragraph 1.3. The Commission shall draw up a weekly total of the quantities for which import licence applications have been presented.Where licence applications exceed the quantity of the delivery obligation by country concerned referred to in Article 9 in the case of ACP-India preferential sugar, or the quota concerned in the case of special preferential sugar or CXL concessions sugar, the Commission shall limit the issue of licences for which applications are presented in proportion to the quantity available and shall inform the Member States that the limit concerned has been reached.Article 61. Each Member State shall keep a record of the quantities of white sugar and raw sugar actually imported under the import licences referred to in Article 4(4), where necessary converting the quantities of raw sugar into white sugar equivalent on the basis of the degree of polarisation indicated, applying the method defined in point II.3 of Annex I to Regulation (EC) No 1260/2001.2. In accordance with Article 50(1) of Regulation (EC) No 1291/2000, the full rate of common customs tariff duty applicable on the date of release for free circulation shall apply, without prejudice to Article 12(3) of this Regulation, to all imports of white tel quel sugar by weight, raw tel quel sugar by weight, or raw sugar converted into white sugar equivalent in excess of the quantities shown in the import licence concerned.Article 7All Member States in the case of ACP-India preferential sugar, and the Member States specified in Article 39(2) of Regulation (EC) No 1260/2001 in the case of special preferential sugar and CXL concessions sugar, shall communicate to the Commission separately for each quota or delivery obligation and for each country of origin:1. before the end of each month:(a) the quantities of sugar for which import licences have been issued during the preceding month;(b) the quantities of raw sugar, or tel quel white sugar by weight and in white sugar equivalent actually imported three months before;(c) the quantities of raw tel quel sugar by weight and in white sugar equivalent refined three months before;2. before 1 November for the previous marketing year:(a) the total quantity actually imported for that marketing year:- in the form of white sugar,- in the form of raw sugar by weight to be refined, expressed in white sugar equivalent,- in the form of raw tel quel sugar by weight for direct consumption, expressed in white sugar equivalent;(b) the quantity of raw tel quel sugar by weight and in white sugar equivalent that has actually been refined.Article 8The communications referred to in Articles 5(1), and 7 shall be transmitted electronically on forms furnished to the Member States by the Commission for that purpose.TITLE II ACP-INDIA PREFERENTIAL SUGARArticle 91. The Commission shall determine the quantities of the delivery obligations for each delivery period and each exporting country concerned, in accordance with Articles 3 and 7 of the ACP Protocol and Articles 3 and 7 of the Agreement with India and Articles 11 and 12 of this Regulation.2. At the request of a Member State or an exporting country and to resolve duly justified specific cases, the Commission, in accordance with the procedure referred to in Article 42(2) of Regulation (EC) No 1260/2001, may amend the quantities referred to in paragraph 1. These amendments may comprise transfers of these quantities between two consecutive delivery periods provided that this does not disrupt the supply arrangements referred to in Article 39 of Regulation (EC) No 1260/2001.3. The total for each delivery period of the quantities of the delivery obligations for the different exporting countries concerned shall be imported as preferential ACP-India sugar under the delivery obligations at zero duty.The delivery obligation for the 2003/04, 2004/05 and 2005/06 marketing years shall bear the following serial number: "ACP-India preferential sugar": No 09.4321.Article 101. The formal date of delivery of a consignment of ACP-India preferential sugar shall be:- the date of presentation to customs of the consignment referred to in Article 40 of Council Regulation (EEC) No 2913/92(19), or- the date on which the summary declaration referred to in Article 43 of that Regulation is lodged with the customs authorities.Proof of the formal date of delivery shall be furnished by presenting the copy of the supplementary document referred to in Article 14(1) or Article 15(2), as appropriate.2. Notwithstanding the provisions of paragraph 1, where the importer provides a declaration from the master of the vessel certified by the competent port authority showing that the consignment is ready for unloading at the port concerned, the formal date of delivery shall be the date on which the consignment is ready for unloading as shown on the declaration.Article 111. Where a quantity of ACP-India preferential sugar covering all or part of the delivery obligations is delivered after the expiry of the relevant delivery period, the delivery shall nevertheless be counted against that period if the quantity concerned was loaded at the exporting port in good time, taking into account the normal duration of transport.The normal duration of transport shall be the number of days obtained by dividing by 480 the distance in nautical miles of the normal route separating the two ports in question.2. Paragraph 1 shall not apply to a quantity which has been the subject of a Commission decision pursuant to Article 7(1) or (2) of the ACP Protocol or to Article 7(1) or (2) of the Agreement with India.Article 121. Where, for a given exporting country, the total quantity of ACP-India preferential sugar counted against a given delivery period is less than the delivery obligations, the provisions of Article 7 of the ACP Protocol or Article 7 of the Agreement with India shall apply.2. Paragraph 1 shall not apply where the difference between the quantity of delivery obligations and the total quantity of ACP-India preferential sugar counted is 5 % or less than the delivery obligations and 5000 tonnes or less of sugar expressed as white sugar.3. Notwithstanding Article 50 of Regulation (EC) No 1291/2000, and provided they are covered by a certificate of origin as referred to in Article 14 or Article 15 of this Regulation, as appropriate, the quantities imported within the positive tolerance provided for in Article 8(4) of Regulation (EC) No 1291/2000 shall be eligible under the arrangements for ACP-India preferential sugar.4. Where the provisions of paragraphs 2 and 3 apply, the balance of the differences shall, as appropriate, be added to the delivery obligations or deducted from them, by the Commission.Article 13Import licence applications and licences shall contain the following entries:(a) in box 8: the country of origin (a country covered by the ACP Protocol, or India);(b) in boxes 17 and 18: the quantity of sugar expressed as white sugar equivalent;(c) in box 20, at least one of the following entries:- AplicaciÃ ³n del Reglamento (CE) n ° 1159/2003, n ° ... (azÃ ºcar preferente ACP-India: n ° 09.4321)- Anvendelse af forordning (EF) nr. 1159/2003, nr. ... (prÃ ¦ferencesukker AVS Indien: nr. 09.4321)- Anwendung der Verordnung (EG) Nr. 1159/2003, Nr. ... (PrÃ ¤ferenzzucker AKP Indien: Nr. 09.4321)- Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1159/2003, Ã ±Ã Ã ¹Ã ¸. ... (ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã · Ã Ã Ã -ÃÃ ½Ã ´Ã ¯Ã ±: Ã ±Ã Ã ¹Ã ¸. 09.4321)- Application of Regulation (EC) No 1159/2003, No ... (ACP-India preferential sugar: No 09.4321)- Application du rÃ ¨glement (CE) n ° 1159/2003, n ° ... (sucre prÃ ©fÃ ©rentiel ACP Inde: n ° 09.4321)- Applicazione del regolamento (CE) n. 1159/2003, n. ... (zucchero preferenziale ACP-India: n. 09.4321)- Toepassing van Verordening (EG) nr. 1159/2003, nr. ... (preferentiÃ «le suiker ACS-India: nr. 09.4321)- AplicaÃ §Ã £o do Regulamento (CE) n.o 1159/2003, n.o ... (aÃ §Ã ºcar preferencial ACP Ã ndia: n ° 09.4321)- Asetuksen (EY) N:o 1159/2003 soveltaminen, nro ... (etuuskohteluun oikeutettu AKT-Intia-sokeri: nro 09.4321)- TillÃ ¤mpning av fÃ ¶rordning (EG) nr 1159/2003, nr ... (fÃ ¶rmÃ ¥nssocker AVS-Indien: nr 09.4321)Notwithstanding Article 18(1) of Regulation (EC) No 1291/2000, import licences containing in boxes 15 and 16 the description and CN code 1701 99 10 may be used, where appropriate, for imports of sugar covered by CN code 1701 11 90.Article 141. As well as the proof of origin referred to in Article 14 of Protocol 1 attached to Annex V to the ACP-EC Partnership Agreement, a supplementary document shall be presented, bearing:(a) at least one of the following entries:- AplicaciÃ ³n del Reglamento (CE) n ° 1159/2003, n ° ... (azÃ ºcar preferente ACP-India: n ° 09.4321)- Anvendelse af forordning (EF) nr. 1159/2003, nr. ... (prÃ ¦ferencesukker AVS-Indien: nr. 09.4321)- Anwendung der Verordnung (EG) Nr. 1159/2003, Nr. ... (PrÃ ¤ferenzzucker AKP-Indien: Nr. 09.4321)- Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1159/2003, Ã ±Ã Ã ¹Ã ¸. ... (ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã · Ã Ã Ã -ÃÃ ½Ã ´Ã ¯Ã ±: Ã ±Ã Ã ¹Ã ¸. 09.4321)- Application of Regulation (EC) No 1159/2003, No ... (ACP-India preferential sugar: No 09.4321)- Application du rÃ ¨glement (CE) n ° 1159/2003, n ° ... (sucre prÃ ©fÃ ©rentiel ACP-Inde: n ° 09.4321)- Applicazione del regolamento (CE) n. 1159/2003, n. ... (zucchero preferenziale ACP-India: n. 09.4321)- Toepassing van Verordening (EG) nr. 1159/2003, nr. ... (preferentiÃ «le suiker ACS-India: nr. 09.4321)- AplicaÃ §Ã £o do Regulamento (CE) n.o 1159/2003, n.o ... (aÃ §Ã ºcar preferencial ACP-Ã ndia: n ° 09.4321)- Asetuksen (EY) N:o 1159/2003 soveltaminen, nro ... (etuuskohteluun oikeutettu AKT-Intia-sokeri: nro 09.4321)- TillÃ ¤mpning av fÃ ¶rordning (EG) nr 1159/2003, nr ... (fÃ ¶rmÃ ¥nssocker AVS-Indien: nr 09.4321)(b) the date of embarkation of the goods and the delivery period concerned, the period shown having no impact on the validity, upon import, of the certificate of origin;(c) the CN subheading for the product concerned.2. The proof of origin and the supplementary document containing the description of sugar covered by CN code 1701 99 10 may be used, where appropriate, for imports of sugar covered by CN code 1701 11.3. The party concerned shall provide the competent authority in the Member State of release for free circulation, for control purposes as required, with a copy of the supplementary document referred to in paragraph 1 containing:(a) the date, established on the basis of a shipping document, on which loading of the sugar at the port of exportation was completed;(b) the date referred to in Article 10(1);(c) information relating to the import operation, in particular the degree of polarisation indicated, and the tel quel quantities, by weight, actually imported.Article 151. For the purposes of this Title, all ACP-India preferential sugar whose origin is determined in accordance with the provisions in force in the Community and for which proof of origin is furnished in the form of a certificate of origin issued in accordance with Article 47 of Regulation (EEC) No 2454/93, shall be considered as originating in India.2. A supplementary document shall be presented, bearing:(a) at least one of the following entries:- AplicaciÃ ³n del Reglamento (CE) n ° 1159/2003, n ° ... (azÃ ºcar preferente ACP-India: n ° 09.4321)- Anvendelse af forordning (EF) nr. 1159/2003, nr. ... (prÃ ¦ferencesukker AVS-Indien: nr. 09.4321)- Anwendung der Verordnung (EG) Nr. 1159/2003, Nr. ... (PrÃ ¤ferenzzucker AKP-Indien: Nr. 09.4321)- Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1159/2003, Ã ±Ã Ã ¹Ã ¸. ... (ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã · Ã Ã Ã -ÃÃ ½Ã ´Ã ¯Ã ±: Ã ±Ã Ã ¹Ã ¸. 09.4321)- Application of Regulation (EC) No 1159/2003, No ... (ACP-India preferential sugar: No 09.4321)- Application du rÃ ¨glement (CE) n ° 1159/2003, n ° ... (sucre prÃ ©fÃ ©rentiel ACP-Inde: n ° 09.4321)- Applicazione del regolamento (CE) n. 1159/2003, n. ... (zucchero preferenziale ACP-India: n. 09.4321)- Toepassing van Verordening (EG) nr. 1159/2003, nr. ... (preferentiÃ «le suiker ACS-India: nr. 09.4321)- AplicaÃ §Ã £o do Regulamento (CE) n.o 1159/2003, n.o ... (aÃ §Ã ºcar preferencial ACP-Ã ndia: n.o 09.4321)- Asetuksen (EY) N:o 1159/2003 soveltaminen, nro ... (etuuskohteluun oikeutettu AKT Intia-sokeri: nro 09.4321)- TillÃ ¤mpning av fÃ ¶rordning (EG) nr 1159/2003, nr ... (fÃ ¶rmÃ ¥nssocker AVS-Indien: nr 09.4321)(b) the date of embarkation of the goods and the delivery period concerned, the period shown having no impact on the validity, upon import, of the certificate of origin;(c) the CN subheading for the product concerned.3. The certificate of origin and the supplementary document containing the description of sugar covered by CN code 1701 99 may be used, where appropriate, for imports of sugar covered by CN code 1701 11.4. The party concerned shall provide the competent authority in the Member State of release for free circulation, for control purposes as required, with a copy of the supplementary document referred to in paragraph 2 containing:(a) the date, established on the basis of the appropriate shipping document, on which loading of the sugar at the port of exportation in India was completed;(b) the date referred to in Article 10(1);(c) information relating to the import operation, in particular the degree of polarisation indicated, and the quantities of raw sugar actually imported.TITLE III SPECIAL PREFERENTIAL SUGARArticle 16The Commission shall determine, in accordance with the procedure referred to in Article 42(2) of Regulation (EC) No 1260/2001, the shortfall quantities referred to in the second subparagraph of Article 39(3) of Regulation (EC) No 1260/2001 for each marketing year or part of a marketing year on the basis of an exhaustive Community forecast supply balance for raw sugar. Those quantities shall be imported as special preferential sugar under tariff quotas at zero duty. They may be allocated among the Member State specified in Article 39(2) of Regulation (EC) No 1260/2001 on the basis of their maximum presumed needs.The delivery obligation for the 2003/04, 2004/05 and 2005/06 marketing years shall bear the following serial number: "ACP-India preferential sugar": No 09.4322.Article 171. A minimum purchase price for standard quality raw sugar (cif free at Community European ports), to be paid by refiners, shall apply to imports under the quotas referred to in Article 16.2. The minimum purchase price for each marketing year shall correspond to the intervention price for raw sugar referred to in Article 2(2) of Regulation (EC) No 1260/2001, reduced by the amount, multiplied by a yield of 0,92 for raw sugar, of the adjustment aid to the refining industry applicable for the marketing year in question.Article 181. Import licences may be issued only by the Member States specified in Article 39(2) of Regulation (EC) No 1260/2001 and only to refiners who undertake in a declaration accompanying their licence application to refine the quantity of raw sugar concerned before the end of the marketing year during which it is imported.2. Refiners may transfer their import licences to other refiners. In that event, the parties concerned shall immediately notify the competent authority thereof in the Member State which issued the licences. However, import and refining obligations shall not be transferable and Article 9 of Regulation (EC) No 1291/2000 shall continue to apply.3. Where release for free circulation does not take place in the Member State which issued the import licence, the importing Member State shall collect the certificate of origin and the supplementary document, completed as provided for in Articles 20 and 21, and forward a copy thereof to the Member State which issued the import licence.4. The refiner who applied for the import licence shall, within three months following the expiry of the refining period referred to in paragraph 1, provide the Member State which issued the licence with proof acceptable to it that refining has taken place.5. Where the sugar is not refined within the period set, the refiner who applied for the licence shall pay an amount equal to the full rate of duty applicable during the marketing year concerned to raw sugar falling within CN code 1701 11 90, plus, where appropriate, the highest additional rate of duty recorded during that marketing year.6. Where it has not been possible for a quantity of sugar to be delivered in sufficient time to enable it to be refined before the end of the marketing year concerned, the importing Member State may, at the request of the refiner, extend the period of validity of the licence for 30 days from the beginning of the following marketing year. In that event, the quantity of raw sugar in question shall count against and be within the limits of the quota for the preceding marketing year.7. Where it has not been possible to refine a quantity of sugar before the end of the marketing year concerned, the Member State in question may, at the request of the refiner, extend the refining period by a maximum of 90 days from the beginning of the following marketing year. In that case, the raw sugar in question shall be refined within that extended period and shall count against and be within the limits of the quota for the preceding marketing year.Article 19Import licence applications and licences shall contain the following entries(a) in box 8: the country or countries of origin (country/countries covered by the ACP Protocol, or India);(b) in boxes 17 and 18: the quantity of raw sugar expressed as white sugar equivalent;(c) in box 20, at least one of the following entries:- "AzÃ ºcar preferente especial, azÃ ºcar en bruto destinado al refino, importado en virtud del apartado 1 del artÃ ­culo 39 del Reglamento (CE) n ° 1260/2001. Contingente n ° ... (azÃ ºcar preferente especial: n ° 09.4322)"- "'SÃ ¦rligt prÃ ¦ferencesukker', rÃ ¥sukker bestemt til raffinering, der indfÃ ¸res i henhold til artikel 39, stk. 1, i forordning (EF) nr. 1260/2001, Kontingent nr. ... (SÃ ¦rligt prÃ ¦ferencesukker: nr. 09.4322)"- "'SonderprÃ ¤ferenzzucker': gemÃ ¤Ã  Artikel 39 Absatz 1 der Verordnung (EG) Nr. 1260/2001 eingefÃ ¼hrter Rohzucker zur Raffination, Kontingent Nr. ... (SonderprÃ ¤ferenzzucker: Nr. 09.4322)"- "Ã Ã ¹Ã ´Ã ¹Ã ºÃ ® ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã ·, Ã ±Ã ºÃ ±Ã Ã ­Ã Ã ³Ã ±Ã Ã Ã · Ã ¶Ã ¬Ã Ã ±Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ±Ã Ã ¹Ã ½Ã ¬Ã Ã ¹Ã Ã ¼Ã ±, Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 39 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1260/2001, ÃÃ ¿Ã Ã Ã Ã Ã Ã Ã · Ã ±Ã Ã ¹Ã ¸. ... (Ã µÃ ¹Ã ´Ã ¹Ã ºÃ ® ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã ·: Ã ±Ã Ã ¹Ã ¸. 09.4322)"- "Special preferential sugar, raw sugar for refining, imported in accordance with Article 39(1) of Regulation (EC) No 1260/2001, Quota No ... (ACP-India preferential sugar: No 09.4322)"- "'Sucre prÃ ©fÃ ©rentiel spÃ ©cial', sucre brut destinÃ © Ã Ã ªtre raffinÃ ©, importÃ © conformÃ ©ment Ã l'article 39, paragraphe 1, du rÃ ¨glement (CE) n ° 1260/2001, contingent n ° ... (sucre prÃ ©fÃ ©rentiel spÃ ©cial: n ° 09.4322)"- "Zucchero preferenziale speciale, zucchero greggio destinato alla raffinazione importato ai sensi dell'articolo 39, paragrafo 1, del regolamento (CE) n. 1260/2001. Contingente n. ... (zucchero preferenziale ACP-India: n. 09.4322)"- "'Bijzondere preferentiÃ «le suiker', ruwe suiker bestemd om te worden geraffineerd, ingevoerd overeenkomstig artikel 39, lid 1, van Verordening (EG) nr. 1260/2001, contingent nr. ... (bijzondere preferentiÃ «le suiker: nr. 09.4322)"- "'AÃ §Ã ºcar preferencial especial', aÃ §Ã ºcar bruto para refinaÃ §Ã £o, importado em conformidade com o n.o 1 do artigo 39.o do Regulamento (CE) n.o 1260/2001, Contingente n.o ... (aÃ §Ã ºcar preferencial especial: n.o 09.4322)"- "'Erityiseen etuuskohteluun oikeutettu sokeri', puhdistettavaksi tarkoitettu raakasokeri, joka on tuotu asetuksen (EY) N:o 1260/2001 39 artiklan 1 kohdan mukaisesti, KiintiÃ ¶ nro ... (erityiseen etuuskohteluun oikeutettu sokeri: nro 09.4322)"- "'SÃ ¤rskilt fÃ ¶rmÃ ¥nssocker', rÃ ¥socker fÃ ¶r raffinering som importeras i enlighet med artikel 39.1 i fÃ ¶rordning (EG) nr 1260/2001, tullkvot nr ... (sÃ ¤rskilt fÃ ¶rmÃ ¥nssocker: nr 09.4322)"Article 201. As well as the proof of origin referred to in Article 14 of Protocol 1 attached to Annex V to the ACP-EC Partnership Agreement, a supplementary document shall be presented, bearing:(a) at least one of the following entries:- Contingente n ° ... (azÃ ºcar preferente especial: n ° 09.4322) - Reglamento (CE) n ° 1159/2003- Kontingent nr. ... (SÃ ¦rligt prÃ ¦ferencesukker: nr. 09.4322), - forordning (EF) nr. 1159/2003- Kontingent Nr. ... (SonderprÃ ¤ferenzzucker: Nr. 09.4322) - Verordnung (EG) Nr. 1159/2003- Ã Ã ¿Ã Ã Ã Ã Ã Ã Ã · Ã ±Ã Ã ¹Ã ¸. ... (Ã µÃ ¹Ã ´Ã ¹Ã ºÃ ® ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã ·: Ã ±Ã Ã ¹Ã ¸. 09.4322) - Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1159/2003- Quota No ... (ACP-India preferential sugar: No 09.4322) - Regulation (EC) No 1159/2003- Contingent n ° ... (sucre prÃ ©fÃ ©rentiel spÃ ©cial: n ° 09.4322) - RÃ ¨glement (CE) n ° 1159./2003- Contingente n. ... (zucchero preferenziale ACP-India: n. 09.4322) - regolamento (CE) n. 1159/2003- Contingent nr. ... (bijzondere preferentiÃ «le suiker: nr. 09.4322) - Verordening (EG) nr. 1159/2003- Contingente n.o ... (aÃ §Ã ºcar preferencial especial: n.o 09.4322) - regulamento (CE) n.o 1159/2003- KiintiÃ ¶ nro ... (erityiseen etuuskohteluun oikeutettu sokeri: nro 09.4322) - asetus (EY) N:o 1159/2003- Tullkvot nr ... (sÃ ¤rskilt fÃ ¶rmÃ ¥nssocker: nr 09.4322), - fÃ ¶rordning (EG) nr 1159/2003.(b) CN code 1701 11 10.2. The party concerned shall provide the competent authority in the importing Member State, for control purposes as required, with a copy of the supplementary document referred to in paragraph 1 containing the information relating to the import operation, in particular the degree of polarisation indicated, and the tel quel quantities, by weight, actually released for free circulation.Article 211. For the purposes of this Title, special preferential sugar whose origin is determined in accordance with the provisions in force in the Community and for which proof of origin is furnished in the form of a certificate of origin issued in accordance with Article 47 of Regulation (EEC) No 2454/93, shall be considered as originating in India.2. A supplementary document shall be presented, bearing at least one of the following entries:- Contingente n ° ... (azÃ ºcar preferente especial: n ° 09.4322) - Reglamento (CE) n ° 1159/2003- Kontingent nr. ... (SÃ ¦rligt prÃ ¦ferencesukker: nr. 09.4322), - forordning (EF) nr. 1159/2003- Kontingent Nr. ... (SonderprÃ ¤ferenzzucker: Nr. 09.4322) - Verordnung (EG) Nr. 1159/2003- Ã Ã ¿Ã Ã Ã Ã Ã Ã Ã · Ã ±Ã Ã ¹Ã ¸. ... (Ã µÃ ¹Ã ´Ã ¹Ã ºÃ ® ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã ·: Ã ±Ã Ã ¹Ã ¸. 09.4322) - Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1159/2003- Quota No ... (ACP-India preferential sugar: No 09.4322) - Regulation (EC) No 1159/2003- Contingent n ° ... (sucre prÃ ©fÃ ©rentiel spÃ ©cial: n ° 09.4322) - rÃ ¨glement (CE) n ° 1159/2003- Contingente n. ... (zucchero preferenziale ACP-India: n. 09.4322) - regolamento (CE) n. 1159/2003- Contingent nr. ... (bijzondere preferentiÃ «le suiker: nr. 09.4322) - Verordening (EG) nr. 1159/2003- Contingente n.o ... (aÃ §Ã ºcar preferencial especial: n.o 09.4322) - regulamento (CE) n.o 1159/2003- KiintiÃ ¶ nro ... (erityiseen etuuskohteluun oikeutettu sokeri: nro 09.4322) - asetus (EY) N:o 1159/2003- Tullkvot nr ... (sÃ ¤rskilt fÃ ¶rmÃ ¥nssocker: nr 09.4322), - fÃ ¶rordning (EG) nr 1159/20033. The party concerned shall provide the competent authority in the importing Member State, for control purposes as required, with a copy of the supplementary document referred to in paragraph 2 containing the information relating to the import operation, in particular the degree of polarisation indicated, and the quantities of raw sugar actually imported.TITLE IV CXL CONCESSIONS SUGARArticle 221. A quantity of 85463 tonnes of raw cane sugar for refining, falling within CN code 1701 11 10, shall be imported in each marketing year as CXL concessions sugar under the tariff quotas at a duty of EUR 98 per tonne.The delivery obligation for the 2003/04, 2004/05 and 2005/06 marketing years shall bear the following serial number: "CXL concessions sugar": No 09.4323.2. The quantities referred to in paragraph 1 shall be allocated by country of origin as follows:>TABLE>They shall be counted against the quantities referred to in Article 39(2) of Regulation (EC) No 1260/2001 and taken into account for the purpose of applying paragraphs 3 and 4 of that Article.3. The duty of EUR 98 per tonne shall apply to standard quality raw sugar as defined in Annex I, point II, to Regulation (EC) No 1260/2001.Where the polarisation reading of the imported raw sugar departs from 96 degrees, the duty of EUR 98 per tonne shall be increased or reduced, as appropriate, by 0,14 % per tenth of a degree difference established.Article 231. Import licences may be issued only by the Member States specified in Article 39(2) of Regulation (EC) No 1260/2001 and only to refiners who undertake in a declaration accompanying their licence application to refine the quantity of raw sugar concerned before the end of the marketing year during which it is imported.2. Refiners may transfer their import licences to other refiners. In that event, the parties concerned shall immediately notify the competent authority thereof in the Member State which issued the licences. However, import and refining obligations shall not be transferable and Article 9 of Regulation (EC) No 1291/2000 shall continue to apply.3. Where import does not take place in the Member State which issued the import licence, the importing Member State shall collect the supplementary document, completed as provided for in Article 25, and forward a copy thereof to the Member State which issued the import licence.4. The refiner who applied for the import licence shall, within three months following the expiry of the refining period referred to in paragraph 1, provide the Member State which issued the licence with proof acceptable to it that refining has taken place.5. Where the sugar is not refined within the period set, the refiner who applied for the licence shall pay an amount equal to the full rate of duty applicable during the marketing year concerned to raw sugar falling within CN code 1701 11 90, plus, where appropriate, the highest additional rate of duty recorded during that marketing year.6. Where it has not been possible for a quantity of sugar to be delivered in sufficient time to enable it to be refined before the end of the marketing year concerned, the importing Member State may, at the request of the refiner, extend the period of validity of the licence for 30 days from the beginning of the following marketing year. In that event, the quantity of raw sugar in question shall count against and be within the limits of the quota for the preceding marketing year.7. Where it has not been possible to refine a quantity of sugar before the end of the marketing year concerned, the Member State in question may, at the request of the refiner, extend the refining period by a maximum of 90 days from the beginning of the following marketing year. In that case, the raw sugar in question shall be refined within that extended period and shall count against and be within the limits of the quota for the preceding marketing year.Article 24Import licence applications and licences shall contain the following entries(a) in box 8: the country (country covered by the special arrangements for the countries referred to in Article 21(2));(b) in boxes 17 and 18: the quantity of raw sugar by tel quel weight;(c) in box 20, at least one of the following entries:- "AzÃ ºcar concesiones CXL, azÃ ºcar en bruto destinado al refino, importado en virtud del apartado 1 del artÃ ­culo 22 del Reglamento (CE) n ° 1159/2003. Contingente n ° ... (azÃ ºcar concesiones CXL: n ° 09.4323)"- "'CXL-indrÃ ¸mmelsessukker', rÃ ¥sukker bestemt til raffinering, indfÃ ¸rt i henhold til artikel 22, stk. 1, i forordning (EF) nr. 1159/2003. Kontingent nr. ... (CXL-indrÃ ¸mmelsessukker: nr. 09.4323)"- "'Zucker ZugestÃ ¤ndnisse CXL': gemÃ ¤Ã  Artikel 22 Absatz 1 der Verordnung (EG) Nr. 1159/2003 eingefÃ ¼hrter Rohzucker zur Raffination. Kontingent Nr. ... (Zucker ZugestÃ ¤ndnisse CXL: Nr. 09.4323)"- "Ã Ã ¬Ã Ã ±Ã Ã · ÃÃ ±Ã Ã ±Ã Ã Ã Ã ®Ã Ã µÃ Ã ½ CXL, Ã ±Ã ºÃ ±Ã Ã ­Ã Ã ³Ã ±Ã Ã Ã · Ã ¶Ã ¬Ã Ã ±Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ±Ã Ã ¹Ã ½Ã ¬Ã Ã ¹Ã Ã ¼Ã ±, ÃÃ ¿Ã Ã µÃ ¹Ã Ã ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 22 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1159/2003. Ã Ã ¿Ã Ã Ã Ã Ã Ã Ã · Ã ±Ã Ã ¹Ã ¸. ... (Ã ¶Ã ¬Ã Ã ±Ã Ã · ÃÃ ±Ã Ã ±Ã Ã Ã Ã ®Ã Ã µÃ Ã ½ CXL: Ã ±Ã Ã ¹Ã ¸. 09.4323)"- "CXL concessions sugar, raw sugar for refining, imported in accordance with Article 22(1) of Regulation (EC) No 1159/2003. Quota No ... (CXL concessions sugar: No 09.4323)"- "'Sucre concessions CXL', sucre brut destinÃ © Ã Ã ªtre raffinÃ ©, importÃ © conformÃ ©ment Ã l'article 22, paragraphe 1, du rÃ ¨glement (CE) n ° 1159/2003. Contingent n ° ... (sucre concessions CXL: n ° 09.4323)"- "Zucchero concessioni CXL, zucchero greggio destinato alla raffinazione importato ai sensi dell'articolo 22, paragrafo 1, del regolamento (CE) n. 1159/2003. Contingente n. ... (zucchero concessioni CXL: n. 09.4323)"- "'Suiker CXL-concessies', voor raffinage bestemde ruwe suiker, ingevoerd overeenkomstig artikel 22, lid 1, van Verordening (EG) nr. 1159/2003. Contingent nr. ... (suiker CXL-concessies: nr. 09.4323)"- "'AÃ §Ã ºcar concessÃ µes CXL', aÃ §Ã ºcar bruto para refinaÃ §Ã £o, importado em conformidade com o n.o 1 do artigo 22.o do Regulamento (CE) n.o 1159/2003. Contingente n.o ... (aÃ §Ã ºcar concessÃ µes CXL: n.o 09.4323)"- "'CXL-myÃ ¶nnytyksiin oikeutettu sokeri', puhdistettavaksi tarkoitettu raakasokeri, joka on tuotu asetuksen (EY) N:o 1159/2003 22 artiklan 1 kohdan mukaisesti. KiintiÃ ¶ nro ... (CXL-myÃ ¶nnytyksiin oikeutettu sokeri: nro 09.4323)"- "Socker enligt CXL-medgivande, rÃ ¥socker fÃ ¶r raffinering som har importerats i enlighet med artikel 22.1 i fÃ ¶rordning (EG) nr 1159/2003. Tullkvot nr ... (socker enligt CXL-medgivande: nr 09.4323)"(d) in box 24, at least one of the following entries:- "ImportaciÃ ³n sujeta a un derecho de 9,8 euros por 100 kilogramos de azÃ ºcar en bruto de la calidad tipo en aplicaciÃ ³n del artÃ ­culo 22 del Reglamento (CE) n ° 1159/2003"- "IndfÃ ¸rsel med en afgift pÃ ¥ 9,8 EUR pr. 100 kg rÃ ¥sukker af standardkvalitet i henhold til artikel 22 i forordning (EF) nr. 1159/2003"- "Einfuhr zum Zollsatz von 9,8 EUR je 100 kg Rohzucker der StandardqualitÃ ¤t gemÃ ¤Ã  Artikel 22 der Verordnung (EG) Nr. 1159/2003"- "Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ¼Ã µ Ã ´Ã ±Ã Ã ¼Ã  9,8 Ã µÃ Ã Ã  Ã ±Ã ½Ã ¬ 100 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã ±Ã ºÃ ±Ã Ã ­Ã Ã ³Ã ±Ã Ã Ã ·Ã  Ã ¶Ã ¬Ã Ã ±Ã Ã ·Ã  Ã Ã ¿Ã ÃÃ ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã ÃÃ ¿Ã Ã Ã µ Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 22, Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1159/2003"- "Import at a duty of EUR 9,8 per 100 kilograms of standard quality raw sugar in accordance with Article 22 of Regulation (EC) No 1159/2003"- "Importation Ã droit de 9,8 euros par 100 kilogrammes de sucre brut de la qualitÃ © type en application de l'article 22 du rÃ ¨glement (CE) n ° 1159/2003"- "Importazione con un dazio di 9,8 EUR/100 kg di zucchero greggio della qualitÃ tipo in applicazione dell'articolo 22 del regolamento (CE) n. 1159/2003"- "Invoerrecht van 9,8 euro per 100 kilogram ruwe suiker van standaardkwaliteit, overeenkomstig artikel 22 van Verordening (EG) nr. 1159/2003"- "ImportaÃ §Ã £o com direito de 9,8 euros por 100 quilogramas de aÃ §Ã ºcar bruto da qualidade-tipo, nos termos do artigo 22.o do Regulamento (CE) n.o 1159/2003"- "Asetuksen (EY) N:o 1159/2003 22 artiklan mukaisesti 9,8 euron tullilla 100:aa kilogrammaa kohden tuotava vakiolaatua oleva raakasokeri"- "Import till en tullsats av 9,8 euro per 100 kg rÃ ¥socker av standardkvalitet med tillÃ ¤mpning av artikel 22 i fÃ ¶rordning (EG) nr 1159/2003"Article 251. For the purposes of this Title, all CXL concessions sugar whose origin is determined in accordance with the provisions in force in the Community and for which proof of origin is furnished in the form of a certificate of origin issued in accordance with Article 47 of Regulation (EEC) No 2454/93 shall be considered as originating in Cuba and Brazil.2. A supplementary document shall be presented, bearing at least one of the following entries:- "Contingente n ° ... (azÃ ºcar concesiones CXL: n ° 09.4323) - Reglamento (CE) n ° 1159/2003"- "Kontingent nr. ... (CXL-indrÃ ¸mmelsessukker: nr. 09.4323) - forordning (EF) nr. 1159/2003"- "Kontingent Nr. ... (Zucker ZugestÃ ¤ndnisse CXL: Nr. 09.4323) - Verordnung (EG) Nr. 1159/2003"- "Ã Ã ¿Ã Ã Ã Ã Ã Ã Ã · Ã ±Ã Ã ¹Ã ¸. ... (Ã ¶Ã ¬Ã Ã ±Ã Ã · ÃÃ ±Ã Ã ±Ã Ã Ã Ã ®Ã Ã µÃ Ã ½ CXL: Ã ±Ã Ã ¹Ã ¸. 09.4323) - Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1159/2003"- "Quota No ... (CXL concessions sugar: No 09.4323) - Regulation (EC) No 1159/2003"- "Contingent n ° ... (sucre concessions CXL: n ° 09.4323) - rÃ ¨glement (CE) n ° 1159/2003"- "Contingente n. ... (zucchero concessioni CXL: n. 09.4323) - regolamento (CE) n. 1159/2003"- "Contingent nr. ... (suiker CXL-concessies: nr. 09.4323) - Verordening (EG) nr. 1159/2003"- "Contingente n.o ... (aÃ §Ã ºcar concessÃ µes CXL: n.o 09.4323) - Regulamento (CE) n.o 1159/2003"- "KiintiÃ ¶ nro ... (CXL-myÃ ¶nnytyksiin oikeutettu sokeri: nro 09.4323) - asetus (EY) N:o 1159/2003"- "Tullkvot nr ... (socker enligt CXL-medgivande: nr 09.4323), - fÃ ¶rordning (EG) nr 1159/2003"3. The party concerned shall provide the competent authority in the importing Member State, for control purposes as required, with a copy of the supplementary document referred to in paragraph 2 containing the information relating to the import operation, in particular the degree of polarisation indicated, and the quantities of raw sugar actually imported.Article 26In the case of the quantities for Cuba and Brazil indicated in Article 22(2) for which import licences have not been issued before 1 April of the current marketing year, the Commission shall decide, taking into account the delivery programmes, that the licences may be allocated to the other third countries referred to in that Article.TITLE V AMENDING, REPEALING AND FINAL PROVISIONSArticle 27Article 8(1) of Regulation (EC) No 779/96 is hereby deleted.Article 7(1) of Regulation (EC) No 1464/95 is hereby deleted.Article 28Regulations (EEC) No 2782/76 and (EC) No 1507/96 and (EC) No 2513/2001 are hereby repealed.However, they shall continue to apply to imports for which loading took place and/or import declarations were accepted before the implementation of this Regulation.Article 29This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 146, 20.6.1996, p. 1.(4) OJ L 317, 15.12.2000, p. 3.(5) OJ L 190, 23.7.1975, p. 36.(6) OJ L 325, 8.12.2001, p. 21.(7) OJ L 318, 18.11.1976, p. 13.(8) OJ L 336, 11.12.1998, p. 20.(9) OJ L 339, 21.12.2001, p. 19.(10) OJ L 189, 30.7.1996, p. 82.(11) OJ L 173, 1.7.1997, p. 92.(12) OJ L 152, 24.6.2000, p. 1.(13) OJ L 47, 21.2.2003, p. 21.(14) OJ L 144, 28.6.1995, p. 14.(15) OJ L 152, 12.6.2002, p. 11.(16) OJ L 253, 11.10.1993, p. 1.(17) OJ L 134, 29.5.2003, p. 1.(18) OJ L 106, 30.4.1996, p. 9.(19) OJ L 302, 19.10.1992, p. 1.